Case 1:19-cr-10080-NMG Document 337 Filed 04/15/19 Page 1 of 3
          Case 1:19-cr-10080-NMG Document 337 Filed 04/15/19 Page 2 of 3



                                            /s/ William J. Trach
                                            William J. Trach (BBO # 661401)
                                            LATHAM & WATKINS LLP
                                            200 Clarendon Street
                                            Boston, MA 02116
                                            Telephone: (617) 948-6000
                                            Facsimile: (617) 948-6001
                                            william.trach@lw.com


                                            /s/ Perry J. Viscounty
                                            Perry J. Viscounty (admitted pro hac vice)
                                            LATHAM & WATKINS LLP
                                            650 Town Center Drive
                                            20th Floor
                                            Costa Mesa, CA 92626
                                            Telephone: (714) 540-1235
                                            Facsimile: (714) 755-8290
                                            perry.viscounty@lw.com




                                        2

US-DOCS\107213085.1
          Case 1:19-cr-10080-NMG Document 337 Filed 04/15/19 Page 3 of 3



                                     CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document, which was filed with the Court through the

CM/ECF system, will be sent electronically to all registered participants as identified on the

Notice of Electronic Filing, and paper copies will be sent via first class mail on April 15, 2019 to

those identified as non-registered participants.


                                                       /s/ Sean M. Berkowitz
                                                       Sean M. Berkowitz




                                                   3

US-DOCS\107213085.1
